Exhibit 10.2

eFunds Corporation
2006 STOCK INCENTIVE PLAN
(adopted and effective September 22, 2006)

Section 1. Purpose.
The purpose of the Plan is to promote the interests of the Company and its
stockholders by aiding the Company in attracting and retaining employees,
officers and directors, consultants and advisors capable of assuring the future
success of the Company, by offering such persons incentives to put forth maximum
efforts for the success of the Company’s business, and by affording such persons
an opportunity to acquire a proprietary interest in the Company.

Section 2. Definitions.
As used in the Plan, the following terms shall have the meanings set forth
below:



(a)   “Affiliate” shall mean any entity that, directly or indirectly through one
or more intermediaries, is controlled by the Company and any entity in which the
Company has a significant equity interest, in each case as determined by the
Committee. As used in this definition, “control” shall mean the right, either
directly or indirectly, to elect the majority of the directors of a company
without the consent or acquiescence of any Third Party.



(b)   “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Award, Dividend Equivalent or Other
Stock-Based Award granted under the Plan.



(c)   “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award granted under the Plan.



(d)   “Board” shall mean the board of directors of the Company.



(e)   “Certificate” shall mean the Certificate of Incorporation of the Company,
as amended from time to time.



(f)   “Code” shall mean the Internal Revenue Code of 1986 of the United States
of America, as amended from time to time, and any regulations promulgated
thereunder.



(g)   “Committee” shall mean the Compensation Committee of the Board or another
committee of the Board designated by the Board to administer the Plan. The
Committee shall consist solely of Directors appointed from time to time by the
Board and shall be comprised solely of at least that number of Directors with
those qualifications necessary to permit Awards under the Plan to qualify under
Rule 16b-3 and under Section 162(m) of the Code.



(h)   “Common Stock” shall mean the shares of Common Stock of the Company as
provided in the Certificate.



(i)   “Company” shall mean eFunds Corporation, a corporation incorporated under
the laws of the State of Delaware, United States of America, and any successor
corporation.



(j)   “Director” shall mean a member of the Board.

(k) “Dividend Equivalent” shall mean any right granted under Section 6(e) of the
Plan.



(l)   “Eligible Person” shall mean any officer, Director (including a
non-employee Director) or employee of the Company or any of its Affiliates and
any consultant or advisor who provides services to the Company or any of its
Affiliates.



(m)   “Exchange Act” shall mean the United States Securities Exchange Act of
1934, as amended from time to time, and any regulations promulgated thereunder.



(n)   “Fair Market Value” shall mean, with respect to any property (including,
without limitation, any Shares or other securities), the fair market value of
such property determined by such methods or procedures as shall be established
from time to time by the Committee. Notwithstanding the foregoing, unless
otherwise determined by the Committee, the Fair Market Value of a Share on a
given date for purposes of the Plan shall be, if the Shares are then traded on
the New York Stock Exchange (NYSE), the last sale price of the Shares as
reported on the NYSE on such date or, if the NYSE is not open for trading on
such date, on the most recent preceding date when it is open for trading,



(o)   “Option” shall mean an option granted under Section 6(a) of the Plan.

(p) “Other Stock-Based Award” shall mean any right granted under Section 6(f) of
the Plan.



(q)   “Participant” shall mean an Eligible Person who is granted an Award under
the Plan.



(r)   “Performance Award” shall mean any right granted under Section 6(d) of the
Plan.



(s)   “Person” shall mean any natural person, corporation, partnership,
association or trust.



(t)   “Plan” shall mean this eFunds Corporation 2006 Stock Incentive Plan, as
amended from time to time.



(u)   “Restricted Stock” shall mean any Share issued pursuant to an Award
granted under Section 6(c) of the Plan.

(v) “Restricted Stock Unit” shall mean any right to receive shares granted under
Section 6(c) of the Plan.



(w)   “Rule 16b-3” shall mean the rule so designated which has been promulgated
by the SEC under the authority of Section 16 of the Exchange Act, as such rule
may be amended from time to time, together with any successor law or rule.

(x) “SEC” shall mean the United States Securities and Exchange Commission.



(y)   “Shares” shall mean shares of Common Stock or such other securities or
property as may become subject to Awards pursuant to an adjustment made under
Section 4(c) of the Plan.

(z) “Stock Appreciation Right” shall mean any right granted under Section 6(b)
of the Plan.



(aa)   “Third Party” shall mean any Person other than the Company or any of its
Affiliates.

Section 3. Administration.



(a)   Power and Authority of the Committee. The Plan shall be administered by
the Committee. Subject to the express provisions of the Plan and to applicable
law, the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to each
Participant under the Plan; (iii) determine the number of Shares to be covered
by (or the method by which payments or other rights are to be calculated in
connection with) each Award; (iv) determine the terms and conditions of any
Award or Award Agreement; (v) subject to Section 7(c) of this Plan, amend the
terms and conditions of any Award or Award Agreement and accelerate the
exercisability of any Award or the lapse of restrictions relating to any Award
(notwithstanding the foregoing the Committee may not reprice any Award under an
Award Agreement absent prior approval of the stockholders of the Company (except
under the circumstances described in Section 4(c)); (vi) determine whether, to
what extent and under what circumstances Awards may be exercised with the
payment of cash, Shares, other securities, other Awards or other property, or
canceled, forfeited or suspended; (vii) determine whether, to what extent and
under what circumstances cash, Shares, other securities, other awards, other
property and other amounts issuable or payable by the Company with respect to an
Award under the Plan shall be deferred either automatically or at the election
of the holder thereof or the Committee; (viii) interpret and administer the Plan
and any instrument or agreement, including an Award Agreement, relating to the
Plan; (ix) establish, amend, suspend or waive such rules and regulations and
appoint such agents as it shall deem appropriate for the proper administration
of the Plan; and (x) make any other determination and take any other action that
the Committee deems necessary or desirable for the administration of the Plan.
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations and other decisions under or with respect to the
Plan or any Award shall be within the sole discretion of the Committee, may be
made at any time and shall be final, conclusive and binding upon any
Participant, any holder or beneficiary of any Award and any employee of the
Company or its Affiliates and any other Eligible Person.



(b)   Delegation. The Committee may delegate all or any of its powers and duties
under the Plan to one or more Directors, or a committee of Directors, subject to
such terms, conditions and limitations as the Committee may establish in its
sole discretion; provided, however, that the Committee shall not delegate its
powers and duties under this Plan with regard to Awards granted to officers or
directors of the Company or its Affiliates who are subject to Section 16 of the
Exchange Act or in such a manner as would cause the Plan not to comply with the
requirements of Section 162(m) of the Code.



(c)   Power and Authority of the Board of Directors. Notwithstanding anything to
the contrary contained herein, the Board may, at any time and from time to time,
without any further action of the Committee, exercise the powers and duties of
the Committee under the Plan.

Section 4. Shares Available for Awards.



  (a)   Shares Available. Subject to the provisions of Section 4(c) hereof, the
Shares available for Awards under the Plan shall be authorized, but unissued,
Shares or Shares held in the treasury of the Company. Subject to adjustment as
provided in Section 4(c), the aggregate number of Shares which may be issued
under all Awards under the Plan shall be 5,500,000. For the purposes of the
foregoing, an Award of one share of Restricted Stock or one Restricted Stock
Unit shall be counted as an Award of two Shares (i.e. if all of the Awards under
the Plan were made in the form of Restricted Stock or Restricted Stock Units, no
more than 2,750,000 (subject to adjustment as provided in Section 4(c)) Shares
could be issued under the Plan) and an Award of one Stock Appreciation Right
shall be counted as an Award of one Share. If any Shares covered by an Award or
to which an Award relates are not purchased or are forfeited, or if an Award
otherwise terminates without delivery of any Shares, then the number of Shares
counted against the aggregate number of Shares available under the Plan with
respect to such Award, to the extent of any such forfeiture or termination,
shall again be available for granting Awards under the Plan. Shares that are
tendered to the Company in connection with the exercise or receipt of (or lapse
of restrictions related to) an Award or which are withheld or collected upon any
such exercise or receipt (or lapse of restrictions) in satisfaction of a
Participant’s tax obligations shall not be treated as available for issuance
under the Plan.



(b)   Accounting for Awards. For purposes of this Section 4, if an Award
entitles the holder thereof to receive or purchase Shares, the number of Shares
covered by such Award or to which such Award relates shall be counted on the
date of grant of such Award against the aggregate number of Shares available for
grants under the Plan.



(c)   Adjustments. In the event that the Committee shall determine that any
equity restructuring, including but not limited to, dividends or other
distribution (whether in the form of cash, Shares, other securities or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase or exchange
of Shares or other securities of the Company, issuance of warrants or other
rights to purchase Shares or other securities of the Company or other similar
corporate transaction or event affects the Shares such that an adjustment is
determined by the Committee to be appropriate in order to ensure that all of the
holders of outstanding Awards are in the same economic position after the equity
restructuring as they were before and to prevent undue dilution or enlargement
of the benefits or potential benefits intended to be made available under the
Plan, then the Committee shall, in such manner as it may deem equitable, adjust
any or all of (i) the number and type of Shares (or other securities or other
property) which thereafter may be made the subject of Awards, (ii) the number
and type of Shares (or other securities or other property) subject to
outstanding Awards and (iii) the purchase or exercise price with respect to any
Award; provided, however, that the number of Shares covered by any Award or to
which such Award relates shall always be a whole number.



(d)   Award Limitations Under the Plan. Subject to adjustment as provided in
Section 4(c), the maximum number of Shares available for Awards of Restricted
Stock or Restricted Stock Units under the Plan shall be 2,750,000. No
Participant may be granted any Award or Awards under the Plan related to more
than 1,000,000 Shares (subject to adjustment as provided for in Section 4(c) of
the Plan) in the aggregate in any calendar year. The foregoing annual limitation
specifically includes the grant of any Award or Awards representing “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code.

Section 5. Eligibility.
Any Eligible Person shall be eligible to be designated a Participant. In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential contributions to
the success of the Company, and such other factors as the Committee, in its
discretion, shall deem relevant.

Section 6. Awards.



(a)   Options. The Committee is hereby authorized to grant Options to
Participants with the following terms and conditions and with such additional
terms and conditions not inconsistent with the provisions of the Plan as the
Committee shall determine:



  (i)   Exercise Price. The purchase price per Share purchasable under an Option
shall be determined by the Committee; provided, however, that such purchase
price shall not be less than 100% of the Fair Market Value of a Share on the
date of grant of such Option, provided that the per Share exercise price may be
set below Fair Market Value by an amount determined necessary or appropriate by
the Committee to satisfy applicable requirements of law or government
regulation.



  (ii)   Option Term. The term of each Option shall be fixed by the Committee,
but shall not exceed ten years.



  (iii)   Time and Method of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part and the method or
methods by which, and the form or forms (including, without limitation, cash,
Shares, other securities, other Awards or other property, or any combination
thereof, having a Fair Market Value on the exercise date equal to the relevant
exercise price) in which, payment of the exercise price with respect thereto may
be made or deemed to have been made. Notwithstanding the foregoing, no Option
Award may be settled in cash.



  (iv)   Option Type. Options granted under the Plan shall not qualify as
incentive stock options under Section 422 of the Code or any successor
provision. Reload options may not be granted under the Plan.



(b)   Stock Appreciation Rights. The Committee is hereby authorized to grant
Stock Appreciation Rights to Participants subject to the terms of the Plan and
any applicable Award Agreement. A Stock Appreciation Right granted under the
Plan shall confer on the holder thereof the right to receive upon exercise
thereof the excess of (i) the Fair Market Value of one Share on the date of
exercise (or, if the Committee shall so determine, at any time during a
specified period before or after the date of exercise) over (ii) the grant price
(as the same may be adjusted under Section 4(c) of the Plan) per Share of the
Stock Appreciation Right as specified by the Committee, which price shall not be
less than 100% of the Fair Market Value of one Share (subject to any such
adjustment) on the date of grant of the Stock Appreciation Right, provided that
the grant price per Share may be set below Fair Market Value by an amount
determined necessary or appropriate by the Committee to satisfy applicable
requirements of law or government regulation. Subject to the terms of the Plan
and any applicable Award Agreement, the grant price, term, methods of exercise,
dates of exercise, methods of settlement and any other terms and conditions of
any Stock Appreciation Right shall be as determined by the Committee, which may
impose upon the exercise of any Stock Appreciation Right such conditions or
restrictions, not inconsistent with the provisions of the Plan, as it may deem
appropriate. The term of any Stock Appreciation Right shall not exceed ten
years.



(c)   Restricted Stock and Restricted Stock Units. The Committee is hereby
authorized to grant Awards of Restricted Stock and Restricted Stock Units to
Participants subject to the following terms and conditions and such additional
terms and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall determine:



  (i)   Restrictions. Shares of Restricted Stock and Restricted Stock Units
shall be subject to such restrictions as the Committee may impose (including,
without limitation, any limitation on the right to vote a share of Restricted
Stock or the right to receive any dividend or other right or property with
respect thereto or with respect to a Restricted Stock Unit), which restrictions
may lapse separately or in combination at such time or times, in such
installments or otherwise as the Committee may deem appropriate.



  (ii)   Stock Certificates. Any Restricted Stock granted under the Plan shall
be evidenced by issuance of a stock certificate or certificates, which
certificate or certificates shall be held by the Company or a custodian acting
on behalf of the Company, or, if determined by the Committee and consistent with
the rules of the NYSE or any securities exchange on which the Shares are listed
or admitted to trading, any Restricted Stock granted under the Plan may be
evidenced by recording the issuance of the same in the books and records of the
Company. Such certificate or certificates shall be registered in the name of the
Participant and shall bear an appropriate legend referring to the terms,
conditions and restrictions applicable to such Restricted Stock. In the case of
Restricted Stock Units, no Shares shall be issued at the time such Awards are
granted.



  (iii)   Forfeiture; Delivery of Shares. Except as otherwise determined by the
Committee, upon the termination of a Participant’s employment with or services
to the Company or its Affiliates (as determined by or under criteria established
by the Committee) during the applicable restriction period, all Shares of
Restricted Stock and all Restricted Stock Units held by such Participant shall
be forfeited and reacquired by the Company; provided, however, that the
Committee may, when it finds that a waiver would be in the best interest of the
Company, waive in whole or in part any or all remaining restrictions with
respect to Shares of Restricted Stock or Restricted Stock Units. Any Share of
Restricted Stock that is no longer subject to restrictions shall be delivered to
the holder thereof promptly after the applicable restrictions lapse or are
waived. Upon the lapse or waiver of restrictions and the restricted period
relating to Restricted Stock Units evidencing the right to receive Shares, such
Shares shall be issued and delivered to the holders of the Restricted Stock
Units, subject to the provisions of the Plan and any applicable Award Agreement.



(d)   Performance Awards. The Committee is hereby authorized to grant
Performance Awards to Participants subject to the terms of the Plan and any
applicable Award Agreement. A Performance Award granted under the Plan (i) may
be denominated or payable in cash, Shares (including, without limitation,
Restricted Stock and Restricted Stock Units), other securities, other Awards or
other property and (ii) shall confer on the holder thereof the right to receive
payments, in whole or in part, upon the achievement of such performance goals
during such performance periods as the Committee shall establish. Subject to the
terms of the Plan and any applicable Award Agreement, the performance goals to
be achieved during any performance period, the length of any performance period,
the amount of any Performance Award granted, the amount of any payment or
transfer to be made pursuant to any Performance Award, and any other terms and
conditions of any Performance Award shall be determined by the Committee.



(e)   Dividend Equivalents. The Committee is hereby authorized to grant to
Participants Dividend Equivalents under which such Participants shall be
entitled to receive payments (in cash, Shares, other securities, other Awards or
other property as determined in the discretion of the Committee) equivalent to
the amount of cash dividends paid by the Company to holders of Common Stock of
the Company with respect to a number of Shares determined by the Committee.
Subject to the terms of the Plan and any applicable Award Agreement, such
Dividend Equivalents may have such terms and conditions as the Committee shall
determine.



(f)   Other Stock-Based Awards. The Committee is hereby authorized to grant to
Participants such other Awards that are denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Shares
(including, without limitation, securities convertible into Shares), as are
deemed by the Committee to be consistent with the purpose of the Plan; provided,
however, that such grants must comply with applicable law. Subject to the terms
of the Plan and any applicable Award Agreement, the Committee shall determine
the terms and conditions of such Awards. Shares or other securities delivered
pursuant to a purchase right granted under this Section 6(f) shall be purchased
for such consideration, which may be paid by such method or methods and in such
form or forms (including, without limitation, cash, Shares, other securities,
other Awards or other property or any combination thereof), as the Committee
shall determine, the value of which consideration shall not be less than 100% of
the Fair Market Value of such Shares or other securities as of the date such
purchase right is granted, provided that the value of such Shares or other
securities may be set below Fair Market Value by an amount determined necessary
or appropriate by the Committee to satisfy applicable requirements of law or
government regulation.



(g)   General.



  (i)   Cash Consideration for Awards. Awards may be granted for no cash
consideration or for such minimal cash consideration as may be required by
applicable law or may be granted for such cash consideration as the Committee
may determine in its discretion.



  (ii)   Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award or any award granted under
any plan of the Company or any of its Affiliates other than the Plan. Awards
granted in addition to or in tandem with other Awards or in addition to or in
tandem with awards granted under any such other plan of the Company or any of
its Affiliates may be granted either at the same time as or at a different time
from the grant of such other Awards or awards.



  (iii)   Forms of Payments Under Awards. Subject to the terms of the Plan and
of any applicable Award Agreement, payments or transfers to be made by the
Company or an Affiliate upon the grant, exercise or payment of an Award may be
made in such form or forms as the Committee shall determine (including, without
limitation, cash, Shares, other securities, other Awards or other property, or
any combination thereof), and may be made in a single payment or transfer, in
installments or on a deferred basis, in each case in accordance with rules or
procedures established by the Committee. Such rules and procedures may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments or the grant of Dividend
Equivalents with respect to installment or deferred payments.



  (iv)   Limits on Transfer of Awards. No Award and no right under any such
Award shall be transferable by a Participant otherwise than by will or by the
laws of descent and distribution; provided, however, that if so determined by
the Committee, a Participant may, in the manner established by the Committee,
designate a beneficiary or beneficiaries to exercise the rights of the
Participant and receive any property distributable with respect to any Award
upon the death of the Participant. Notwithstanding the preceding sentence, if so
determined by the Committee, an Option may be transferred by a Participant to
any “Family Member” (as such term is defined in the General Instructions to Form
S-8 (or any successor to such Instructions or Form)) of that Participant in a
manner established by the Committee, provided that such transfer is not for
value (i.e., the Participant making the transfer may not receive any
consideration therefor). Any Family Member to whom an Option is transferred in
accordance with the preceding sentence shall not make any subsequent transfer of
such Option or any right thereunder otherwise than by will or the laws of
descent and distribution; provided, however, that if so determined by the
Committee, such Family Member may, in the manner established by the Committee,
designate a beneficiary or beneficiaries to exercise the rights of such Family
Member under the Option and receive any property distributable with respect
thereto upon the death of such Family Member. Each Award or right under any
Award shall be exercisable during the Participant’s lifetime only by the
Participant, or if permissible under applicable law, by the Participant’s
guardian or legal representative, excepting an Option that has been transferred
to a Family Member in accordance with the foregoing provisions, in which event
the Option and any rights thereunder may be exercisable during such Family
Member’s lifetime only by such Family Member or, if permissible under applicable
law, by the Family Member’s guardian or legal representative. Except as provided
in this clause (iv), no Award or right under any such Award may be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company or any of its Affiliates.



  (v)   Term of Awards. Subject to the terms of the Plan, the term of each Award
shall be for such period as may be determined by the Committee.



  (vi)   Restrictions; Securities Exchange Listing. All Shares or other
securities delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such restrictions as the Committee may deem
advisable under the Plan, applicable securities laws, rules or regulations, and
other regulatory requirements, and the Committee may cause appropriate entries
to be made or legends to be placed on the certificates for such Shares or other
securities to reflect such restrictions. If the Shares or other securities are
traded on the NYSE or another securities exchange or national market, the
Company shall not be required to deliver any Shares or other securities covered
by an Award unless and until such Shares or other securities have been admitted
for trading on the NYSE or such other securities exchange or national market.



  (vii)   No Loans. The Company may not loan funds to Participants to provide
them amounts payable upon the grant, exercise of vesting of any Award.
Participants may not exercise or acquire any Award through the use of
installment payments or by delivery of a promissory note to the Company or any
of its Affiliates.

Section 7. Amendment and Termination; Adjustments.



(a)   Amendments to the Plan. Subject to the provisions of Section 7(c), the
Board of Directors may amend, alter, suspend, discontinue or terminate the Plan;
provided, however, that, notwithstanding any other provision of the Plan or any
Award Agreement, prior approval of the stockholders of the Company shall be
required for any amendment to the Plan that requires stockholder approval under
the rules or regulations of the NYSE or any securities exchange or national
market that are applicable to the Company.



(b)   Waivers. Subject to the provisions of the Plan, the Committee may waive
any conditions of or rights of the Company under any outstanding award,
prospectively or retroactively.



(c)   Limitations on Amendments. Neither the Board nor the Committee may amend,
alter, suspend, discontinue or terminate any outstanding Award, prospectively or
retroactively, that would have an adverse effect on the rights of the
Participant with respect to such Award, without the consent of the Participant
or holder or beneficiary thereof, except as otherwise provided herein or in the
Award Agreement.



(d)   Correction of Defects, Omissions and Inconsistencies. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award or Award Agreement in the manner and to the extent it shall
deem desirable to carry the Plan into effect.

Section 8. Income Tax Withholding.
In order to comply with all applicable income tax laws or regulations, the
Committee may establish such policy or policies as it deems appropriate with
respect to such laws and regulations, including without limitation the
establishment of policies to ensure that all applicable payroll, withholding,
income or other taxes, which are the sole and absolute responsibility of a
Participant, are withheld or collected from such Participant. In order to assist
a Participant in paying all or a portion of the taxes to be withheld or
collected upon exercise or receipt of (or the lapse of restrictions relating to)
an Award, the Committee, in its discretion and subject to such additional terms
and conditions as it may adopt, may permit the Participant to satisfy such tax
obligation by (a) electing to have the Company withhold a portion of the payment
or transfer otherwise to be made upon exercise or receipt of (or the lapse of
restrictions relating to) such Award with a Fair Market Value equal to the
amount of such taxes or (b) delivering to the Company Shares or other property
other than Shares issuable upon exercise or receipt of (or the lapse of
restrictions relating to) such Award with a Fair Market Value equal to the
amount of such taxes. The election, if any, must be made on or before the date
that the amount of tax to be withheld is determined.

Section 9. General Provisions.



(a)   No Rights to Awards. No Eligible Person, Participant or other Person shall
have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Eligible Persons, Participants or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to any Participant or with respect to
different Participants.



(b)   Award Agreements. No Participant will have rights under an Award granted
to such Participant unless and until an Award Agreement shall have been duly
executed on behalf of the Company and, if requested by the Company, signed by
the Participant and delivered to the Company.



(c)   No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any of its Affiliates from adopting or continuing
in effect other or additional compensation plans or arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.



(d)   No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any of its Affiliates, nor will it affect in any way the right of the Company or
any of its Affiliates to terminate the employment of any Participant in its or
their employ at any time, with or without cause. In addition, the Company or any
of its Affiliates may at any time dismiss a Participant in its or their employ
from employment free from any liability or any claim under the Plan, unless
otherwise expressly provided in the Plan or in any Award Agreement.



(e)   Governing Law. The validity, construction and effect of the Plan, any
Award Agreement or any Award, and any rules and regulations relating to the
Plan, any Award Agreement or any Award, shall be determined in accordance with
the laws of the State of Delaware which shall be the proper law thereof
notwithstanding any rules regarding conflict of laws therein contained under
which any other law would be made applicable.



(f)   Severability. If any provision of the Plan, any Award Agreement or any
Award is or becomes or is deemed to be invalid, illegal or unenforceable in any
jurisdiction or would disqualify the Plan, any Award Agreement or any Award
under any law deemed applicable by the Committee, then



  (i)   such provision shall be construed or deemed amended to conform to
applicable laws, or



  (ii)   if it cannot be so construed or deemed amended without, in the
determination of the Committee, materially altering the purpose or intent of the
Plan, the Award Agreement or the Award, such provision shall be stricken,

but only as to each jurisdiction, Award Agreement and Award so affected, and the
Plan, as well as each Award Agreement and Award so affected, shall otherwise
remain in full force and effect in accordance with its original terms.



(g)   No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any of its Affiliates and a Participant or
any other Person. To the extent that any Person acquires a right to receive
payments from the Company or any of its Affiliates pursuant to an Award, such
right shall be no greater than the right of any unsecured general creditor of
the Company or any such Affiliate.



(h)   No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash shall be paid in lieu of any fractional Share or whether such fractional
Share or any rights thereto shall be canceled, terminated or otherwise
eliminated.



(i)   Headings. Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.



(j)   Other Benefits. No compensation or benefit awarded to or realized by any
Participant in the employ of the Company or any of its Affiliates under the Plan
shall be included for the purpose of computing such Participant’s compensation
under any compensation-based retirement, disability, annual incentive, bonus or
similar plan of the Company or any of its Affiliates unless required by law or
otherwise provided by such other plan.

Section 10. Effective Date of the Plan.
The Plan shall be approved by the Board of Directors of the Company and shall be
effective as of the date of its approval by stockholders of the Company in
accordance with the requirements of the NYSE. No Awards may be granted under the
Plan prior to its effectiveness.

Section 11. Term of the Plan.
The Plan shall continue in effect for a term of five years or until it is
earlier discontinued or terminated as provided in Section 7. No Award shall be
granted after the termination of this Plan. However, unless otherwise expressly
provided in this Plan or in an applicable Award Agreement, any Award theretofore
granted may extend beyond the termination of this Plan, and the authority of the
Committee provided for hereunder with respect to this Plan and any Awards, and
the authority of the Board to amend this Plan, shall extend beyond the
termination of this Plan.

